                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                  MIDLAND DIVISION

 MARVIN LEE CASTLEBERRY                         §
                                                §
 V.                                             §
                                                                    7:21-cv-00008
                                                § Civil Action No. ____________________
 HELMERICH & PAYNE, INC.,                       §
 HELMERICH & PAYNE                              §
 INTERNATIONAL DRILLING CO., and                §
 JOHN CHRISTOPHER WOODALL                       §
                                                §

              NOTICE OF REMOVAL OF AN ACTION FROM STATE COURT

       Defendants Helmerich & Payne International Drilling Co. (“H&P IDC”) and John

Christopher Woodall (“Woodall”) (collectively, “Defendants”), file their Notice of Removal of

an Action from State Court, hereby effecting the removal of the civil action pending in the 118th

Judicial District Court, Martin County, Texas, styled Marvin Lee Castleberry v. Helmerich &

Payne, Inc., Helmerich & Payne International Drilling Co., and John Christopher Woodall,

Cause No. 7628 to the United States District Court for the Western District of Texas, Midland

Division, pursuant to 28 U.S.C. §§ 1332 and 1441. As grounds for this removal, Defendants state

as follows:

                               I.   Pleadings, Process, and Orders

       1.      On December 7, 2020, Plaintiff Marvin Lee Castleberry (“Plaintiff”) filed suit

against Defendants Helmerich & Payne, Inc. (“H&P Inc.”), Helmerich & Payne International

Drilling Co. (“H&P IDC”), and John Christopher Woodall (“Woodall”) in the 118th Judicial

District of Martin County, Texas, Cause No. 7628. A true and correct copy of the Original

Petition filed in the State Court Action is attached hereto as Exhibit B.
        2.        H&P IDC was served on December 19, 2020, through its registered agent

Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company. On January

19, 2021, H&P IDC filed its Answer and Affirmative Defenses to Plaintiff’s Original Petition

(attached as Exhibit E hereto).

        3.        Woodall was served on January 7, 2021, by certified mail. On January 19, 2021,

Woodall filed his Answer and Affirmative Defenses to Plaintiff’s Original Petition (attached as

Exhibit F hereto).

        4.        H&P Inc. was served on December 26, 2020, through its registered agent

Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company. H&P Inc.

has not appeared or answered in the State Court Action. On January 14, 2021, Plaintiff filed its

Notice of Nonsuit Without Prejudice of Helmerich & Payne, Inc. Only (attached as Exhibit C

hereto), under Texas Rule of Civil Procedure 162. Univ. of Tex. Med. Branch at Galveston v.

Estate of Blackmon, 195 S.W.3d 98, 100 (Tex. 2006) (“[T]the nonsuit extinguishes a case or

controversy from the moment the motion is filed . . . the only requirement is the mere filing of

the motion with the clerk of court.” (internal quotations and citations omitted)). The State Court

signed an order (attached hereto as Exhibit D) acknowledging the nonsuit of Helmerich &

Payne, Inc. on January 15, 2021. Accordingly, Helmerich & Payne, Inc., is no longer a party to

the litigation.

                             II.   Diversity of Citizenship Jurisdiction

        5.        This Court has original subject matter jurisdiction over this lawsuit based upon

diversity of citizenship as set forth below.
       6.      By filing this Notice of Removal, Defendants do not make a general appearance

in this Court or the State Court and do not consent to the personal jurisdiction of this Court or the

State Court. See Ariz. v. Manypenny, 451 U.S. 232, 242 n.17 (1981) (superseded by statute on

other grounds) (“[I]f the state court lacks jurisdiction over the subject matter or the parties, the

federal court acquires none upon removal.”); United States Brass Corp. v. AM. Gas Furnace Co.,

No. 3:01-CV-0414-H, 2001 U.S. Dist. LEXIS 13251, *3 (N.D. Tex. Aug. 29, 2001) (“As a

general rule, a party does not waive any Fed. R. Civ. P. 12(b) defenses by removing an action

from state to federal court.”). Defendant reserves all rights to raise any and all available defenses

in this Court or in the State Court in the event of a remand.

       7.      This action is a civil action of which this Court has original jurisdiction under 28

U.S.C. § 1332, and is one which may be removed to this Court pursuant to the provisions of 28

U.S.C. § 1441(a) and (b) in that this is a civil action between citizens of different states. Removal

of this action is proper because there is complete diversity and among all properly-joined and

served parties, and the amount in controversy exceeds $75,000, exclusive of interest and costs.

       8.      Marvin Castleberry, the Plaintiff, is a citizen and resident of Texas. See Orig. Pet.

¶ 2.

       9.      Defendant H&P IDC is a Delaware corporation with its principal place of

business in Oklahoma.

       10.     Defendant Woodall is a citizen and resident of Mississippi. See Orig. Pet. ¶ 5.

       11.     H&P IDC and Woodall are the only remaining defendants to the lawsuit.

       12.     As such, complete diversity of citizenship exists between Plaintiff, a citizen of

Texas, and Defendants, citizens of Delaware, Oklahoma, and Mississippi.
       13.     The matter in controversy exceeds, exclusive of interest and costs, the sum or

value of $75,000, giving rise to original federal court jurisdiction pursuant to 28 U.S.C. §1332.

Plaintiff alleges explicitly in paragraph 9 of Plaintiff’s Original Petition that he “seeks damages

in excess of $1,000,000.00.”

       14.     Accordingly, this United States District Court has original jurisdiction under 28

U.S.C. §1332, and the State Action is removable pursuant to 28 U.S.C. §1441(a) and (b).

                                          III.   Venue

       15.     Because the State Court Action is pending in the 118th Judicial District Court of

Martin County, Texas, which lies within the United States District Court for the Western District

of Texas, Midland Division, venue is proper in this Court pursuant to 28 U.S.C. § 1446(a).

                         IV.     Joinder or Consent of All Defendants

       16.     For removal under 28 U.S.C. § 1441(a), “all defendants who have been properly

joined and served must join in or consent to the removal of the action.” 28 U.S.C.

§ 1446(b)(2)(A). Without admitting or waiving service of process, all remaining Defendants to

this action have joined in the removal of this action pursuant to 28 U.S.C. § 1446(b)(2)(A) and

consent to the removal, as evidenced by the signature of their undersigned counsel.

                                  V.     Timeliness of Removal

       17.     28 U.S.C. § 1446(b) requires that “the notice of removal of a civil action or

proceeding shall be filed within 30 days after the receipt by the defendant, through service or

otherwise, of a copy of the initial pleading setting forth the claim for relief upon which such

action or proceeding is based … .”
        18.      The thirty-day time period for removal commenced at the earliest on December

19, 2020,1 the date on which H&P IDC was served, and at the latest on January 7, 2021, the date

on which Woodall was served.

        19.      Removal of this matter has therefore been timely effectuated within thirty (30)

days after Defendants received Plaintiff’s Original Petition “through service or otherwise.” 28

U.S.C. § 1446(b); Delgado v. Shell Oil Co., 231 F.3d 165 (5th Cir. 2000) (“We read § 1446(b)

and its ‘through service or otherwise’ as consciously reflecting the desire on the part of Congress

to require that an action be commenced against a defendant before removal, but not that he

defendant have been served.”). Therefore, this removal is timely under 28 U.S.C. § 1446(b).

                                     VI.     Procedural Requirements

        20.      This Notice of Removal is signed by counsel for both remaining Defendants

pursuant to Federal Rule of Civil Procedure 11. See 28 U.S.C. § 1446(a).

        21.      Contemporaneously with the filing of this Notice of Removal in the United States

District Court for the Western District of Texas, written notice of such filing is being served

upon Plaintiff’s attorneys of record. In addition, a copy of the Notice of Removal will be filed

with the 118th Judicial District Court of Martin County, Texas, in which Cause No. 7628 is

pending. As such, Defendant has met the notice requirements set out in 28 U.S.C. § 1446(d).

                                   VII.     Filing Fee and Attachments

        22.      Along with this Notice of Removal, Defendant has concurrently tendered the

proper filing fee.

1
 January 18, 2021, was a recognized court holiday celebrating Martin Luther King, Jr.’s Birthday. See
https://www.txwd.uscourts.gov/court-information/court-holidays/.
       23.     Pursuant to 28 U.S.C. § 1446(a), the following documents are attached hereto:

               A.     Docket sheet from State Court Action (attached as Exhibit A);

               B.     All pleadings and orders filed in the State Court Action:

                         i.   Plaintiff’s Original Petition (attached as Exhibit B);

                        ii.   Plaintiff’s Notice of Nonsuit Without Prejudice of Helmerich &

                              Payne, Inc. Only (attached as Exhibit C);

                       iii.   Order Acknowledging Nonsuit Without Prejudice of Defendant

                              Helmerich & Payne, Inc. Only (attached as Exhibit D);

                       iv.    Defendant Helmerich & Payne International Drilling Co.’s Answer

                              and Affirmative Defenses to Plaintiff’s Original Petition (attached

                              as Exhibit E);

                        v.    Defendant John Christopher Woodall’s Answer and Affirmative

                              Defenses to Plaintiff’s Original Petition (attached as Exhibit F);

                              and

               C.     All executed process in the case (attached as Exhibit G).

                                           PRAYER

       WHEREFORE, Defendants remove this action from the 118th Judicial District Court of

Martin County, Texas, to the United States District Court for the Western District of Texas.
Dated: January 19, 2021   Respectfully submitted,


                          By: /s/ Meghan E. Hausler

                             Margaret “Michelle” Hartmann
                             Texas Bar No. 24032402
                             michelle.hartmann@bakermckenzie.com
                             Meghan E. Hausler
                             Texas Bar No. 24074267
                             meghan.hausler@bakermckenzie.com
                             1900 North Pearl Street, Suite 1500
                             Dallas 75201
                             Tel: (214) 978-3421
                             Fax: (214) 978-3099

                          ATTORNEYS FOR DEFENDANTS
                          HELMERICH & PAYNE INTERNATIONAL
                          DRILLING CO. AND JOHN CHRISTOPHER
                          WOODALL
                                CERTIFICATE OF SERVICE

       In compliance with Rule 5 of the Federal Rules of Civil Procedure, I certify that on this
the 19th day of January 2021, a true and correct copy of the above and foregoing document was
served on all known counsel of record via electronic service:

Michael S. Tilton
mtilton@tiltonlawfirm.com
Richard M. Franks
rfranks@tiltonlawfirm.com

Tilton & Tilton LLP
River Oaks Tower
3730 Kirby Driver, Suite 1020
Houston, Texas 77098




                                                   /s/ Meghan E. Hausler
                                                   Meghan E. Hausler
